Title: To Thomas Jefferson from Jones & Howell, 16 September 1806
From: Jones & Howell
To: Jefferson, Thomas


                        
                            Respected Friend
                     
                            Phila. 16th Sepr. 1806
                        
                        We reced your favor, and have since reced of Mr Barnes the money, which is to the credit of your a/c
                            we have agreeably to Your order, this day Inclosed bill of Lading to Gibson & Jefferson for Eighty Bundles Nail
                            rods
                        
                     
                        Say 80 Bundles 2.0.0.0. at $140—
                        $280
                        
                        
                     
                     
                        porterage—
                        
                                1.25
                        
                        
                     
                     
                        
                        
                           $281.25
                        
                        
                     
                  
                        the Vessel Sails this day. we are respectfully Your Friends
                        
                            Jones & Howell
                     
                        
                    